Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Wright on January 25, 2022.

The application has been amended as follows: 

Cancel claims 11-15 and 17.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is WO 2014/201118 A1. 
WO 2014/201118 A1 teaches multiple polypeptides comprising the amino acid sequence represented by SEQ ID NO: 1 fused to a targeting peptide (SEQ ID NOs: 35, 45, 61, 77, 93, 109, 125, 140 and 156). In each case, the SEQ ID NO: 1 comprises an alanine linked to the C-terminal thereof. There is no teaching or suggestion to remove the alanine as required by the instant claims. 
WO 2014/201118 A1 teaches an endosome escape signal, an effector molecule and a targeting peptide including 
KLAKLAKKLVRRADNRPG (SEQ ID NO: 140; page 15, line 5), 
wherein KLAKLAKKL is a peptide fragment of instant SEQ ID NO: 1, VRRADNRPG is identical to instant SEQ ID NO: 2 and selectively binds to the target molecule CNGB3, the two sequences are directly linked and there is no alanine linked to the C-terminal of KLAKLAKKL. In the amendment filed December 28, 2021, claim 1 was amended to “a peptide consisting of the amino acid sequence represented by SEQ ID NO: 1” (emphasis added), which excludes fragments of SEQ ID NO: 1. 
As a result the instant claims are novel and unobvious over WO 2014/201118 A1.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654